DETAILED ACTION
Claim(s) 1, 2, 4-6, 8-10, 12-14 and 16 are presented for examination. 
Claims 1, 5, 9 and 13 are amended.
Claim(s) 3, 7, 11 and 15 remain canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 2nd, 2022 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) KR10-2019-0051000 submitted on April 30th, 2019.

Response to Arguments
Applicant’s arguments, (see remarks pgs. 6-11 of 11), filed September 2nd, 2022, with respect to the rejection(s) of claim(s) 1, 2, 4-6, 8-10, 12-14 and 16 under 35 U.S.C. § 102(a)(2) and/or 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki et al. (US 2018/0145798 A1).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 9, 10, 13 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over YOU et al. (US 2019/0190661 A1) hereinafter “You” in view of Suzuki et al. (US 2018/0145798 A1) hereinafter “Suzuki”.

Regarding Claim 1,
	You discloses a method [see fig. 4, pg. 10, ¶207 lines 1-7, a hybrid automatic repeat request (HARQ) method], performed by user equipment (UE) [see fig. 4, pg. 10, ¶207 lines 1-7, implemented by a terminal device “40”], of transmitting uplink data [see fig. 4, pg. 11, ¶213 lines 1-6, to perform uplink transmission indicated by an uplink grant], the method [see fig. 4, pg. 10, ¶207 lines 1-7, the hybrid automatic repeat request (HARQ) method] comprising:
	receiving [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, receive], from a base station [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, from a base station “41”], configuration information for an uplink resource [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, a random access response message including a first uplink grant]; 
	determining a Hybrid Automatic Repeat Request (HARQ) process based on the configuration information [see pg. 11, ¶213 lines 1-3, generate a data packet of a corresponding size based on the first uplink grant in the random access response message and select a HARQ process (i.e. a HARQ process “0”)];
	starting a configured grant timer (CGT) and a configured grant retransmission timer (CGRT) in case that uplink data corresponding to the HARQ process is transmitted [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-3; ¶214 lines 1-2; ¶215 lines 1-6, perform uplink transmission in a subframe indicated by the first uplink grant (i.e. send a “Msg3”) and start a first timer (UL HARQ RTT Timer) and a second timer (DRX-UL Retransmission Timer) after the first timer expires];
	restarting the CGRT in case that the uplink data corresponding to the HARQ process is retransmitted [see fig. 4: Step(s) “403” / “404” / “408”, pg. 11, ¶210- ¶215, the terminal device does not listen to a PDCCH for an uplink grant corresponding to the HARQ of to-be-transmitted data in the PDCCH, and starts (i.e. restarts) the second timer]; and
	stopping the CGRT [see fig. 4: Step(s) “403” / “404” / “408”, pg. 11, ¶210- ¶215; pg. 15, ¶312 lines 1-2, stopping the second timer].
	Although You discloses restarting the CGRT in case that the uplink data corresponding to the HARQ process is retransmitted; and stopping the CGRT, You does not explicitly teach in case that the “started” CGT is not expired, restarting the CGRT in case that the uplink data corresponding to the HARQ process is retransmitted; and in case that the “started” CGT is expired and the CGRT is running, stopping the CGRT.
	However Suzuki discloses in case that the started CGT is not expired [see pg. 12, ¶222 lines 8-15, in a case that, in the subframe, the HARQ RTT timer for the corresponding uplink HARQ process expires and the HARQ survival duration timer associated with the HARQ process corresponding to the HARQ RTT timer is running], restarting the CGRT in case that the uplink data corresponding to the HARQ process is retransmitted [see pg. 12, ¶222 lines 8-15, the terminal device “1” starts the UL-drx-RetransmissionTimer for the uplink HARQ process related to the HARQ RTT timer]; and 
	in case that the started CGT is expired and the CGRT is running [see pg. 13, ¶238 lines 8-11, based on the expiration of the HARQ survival duration timer managed by the HARQ process related to the UL-drx-RetransmissionTimer], stopping the CGRT [see pg. 13, ¶238 lines 8-11, the terminal device “1” stops the UL-drx-RetransmissionTimer].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide in case that the “started” CGT is not expired, restarting the CGRT in case that the uplink data corresponding to the HARQ process is retransmitted; and in case that the “started” CGT is expired and the CGRT is running, stopping the CGRT as taught by Suzuki in the system of You to provide a terminal device capable of efficiently communicating with a base station device using discontinuous reception (DRX) related to asynchronous HARQ [see Suzuki pg. 1, ¶9 lines 1-3].

Regarding Claim 2,
	The combined system of You and Suzuki discloses the method of claim 1. 
	You discloses the method [see fig. 4, pg. 10, ¶207 lines 1-7, the hybrid automatic repeat request (HARQ) method], further comprising: 
	receiving [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, receive], from the base station [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, from the base station “41”], downlink feedback information (DFI) [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, a contention resolution message if the base station “41” successfully receives the data], in case that the CGT is running [see fig. 4: Step(s) “403” / “404” / “408”, pg. 11, ¶213 lines 1-12, before the first timer expires or is stopped]; 
	stopping the CGRT [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, stop the second timer after receiving the contention resolution message sent by the base station “41”]; and 
	stopping the CGT [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, stop the third timer], in case that the DFI indicates acknowledgement for the uplink data [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, after receiving the contention resolution message sent by the base station “41”].

Regarding Claim 5,
	You further discloses User equipment (UE) [see fig. 8, pg. 15, ¶292 lines 1-4, a terminal device “800”] for transmitting uplink data [see fig. 4, pg. 11, ¶213 lines 1-6, performing uplink transmission indicated by an uplink grant], the UE [see fig. 8, pg. 15, ¶292 lines 1-4, the terminal device “800”] comprising: 
	a transceiver [see fig. 9, pg. 17, ¶347 lines 1-8, a transceiver “920”]; and 
	at least one processor coupled to the transceiver and configured to [see fig. 9, pg. 17, ¶347 lines 1-8, a processor “910” connected via a bus to the transceiver “920” and implemented to]:
	receive [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, receive], from a base station [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, from a base station “41”], configuration information for an uplink resource [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, a random access response message including a first uplink grant];
	determine a Hybrid Automatic Repeat Request (HARQ) process based on the configuration information [see pg. 11, ¶213 lines 1-3, generate a data packet of a corresponding size based on the first uplink grant in the random access response message and select a HARQ process (i.e. a HARQ process “0”)], start a configured grant timer (CGT) and a configured grant retransmission timer (CGRT) in case that the uplink data corresponding to the HARQ process is transmitted [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-3; ¶214 lines 1-2; ¶215 lines 1-6, perform uplink transmission in a subframe indicated by the first uplink grant (i.e. send a “Msg3”) and start a first timer (UL HARQ RTT Timer) and a second timer (DRX-UL Retransmission Timer) after the first timer expires], in case that the CGT is not expired [see fig. 4: Step(s) “403” / “404” / “408”, pg. 11, ¶213 lines 1-12, before the first timer expires or is stopped], restart the CGRT when the uplink data corresponding to the HARQ process is retransmitted [see fig. 4: Step(s) “403” / “404” / “408”, pg. 11, ¶210- ¶215, the terminal device does not listen to a PDCCH for an uplink grant corresponding to the HARQ of to-be-transmitted data in the PDCCH, and starts (i.e. restarts) the second timer], and in case that the CGT is expired and the CGRT is running [see fig. 4: Step(s) “403” / “404” / “408”, pg. 11, ¶210- ¶215; pg. 15, ¶312 lines 1-2, when the first timer is started and if the second timer does not expire and/or is not stopped], stop the CGRT [see fig. 4: Step(s) “403” / “404” / “408”, pg. 11, ¶210- ¶215; pg. 15, ¶312 lines 1-2, stopping the second timer], in case that the CGT expires [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-3; ¶214 lines 1-2; ¶215 lines 1-6, when the first timer expires].
	Although You discloses restart the CGRT when the uplink data corresponding to the HARQ process is retransmitted; and stop the CGRT, in case that the CGT expires, You does not explicitly teach in case that the “started” CGT is not expired, restart the CGRT when the uplink data corresponding to the HARQ process is retransmitted, and in case that the “started” CGT is expired and the CGRT is running, stop the CGRT, in case that the CGT expires.
	However Suzuki discloses in case that the started CGT is not expired [see pg. 12, ¶222 lines 8-15, in a case that, in the subframe, the HARQ RTT timer for the corresponding uplink HARQ process expires and the HARQ survival duration timer associated with the HARQ process corresponding to the HARQ RTT timer is running], restart the CGRT when the uplink data corresponding to the HARQ process is retransmitted [see pg. 12, ¶222 lines 8-15, the terminal device “1” starts the UL-drx-RetransmissionTimer for the uplink HARQ process related to the HARQ RTT timer]; and 
	in case that the started CGT is expired and the CGRT is running [see pg. 13, ¶238 lines 8-11, upon expiration of the HARQ survival duration timer managed by the HARQ process related to the UL-drx-RetransmissionTimer], stop the CGRT [see pg. 13, ¶238 lines 8-11, the terminal device “1” stops the UL-drx-RetransmissionTimer], in case that the CGT expires [see pg. 13, ¶238 lines 8-11, based on the expiration of the HARQ survival duration timer]..
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide in case that the “started” CGT is not expired, restart the CGRT when the uplink data corresponding to the HARQ process is retransmitted, and in case that the “started” CGT is expired and the CGRT is running, stop the CGRT, in case that the CGT expires as taught by Suzuki in the system of You to provide a terminal device capable of efficiently communicating with a base station device using discontinuous reception (DRX) related to asynchronous HARQ [see Suzuki pg. 1, ¶9 lines 1-3].

Regarding Claim 6,
	The combined system of You and Suzuki discloses the UE of claim 5. 
	You further discloses the UE [see fig. 8, pg. 15, ¶292 lines 1-4, the terminal device “800”], wherein the at least one processor is further configured to [see fig. 9, pg. 17, ¶347 lines 1-8, the processor “910” connected via a bus to the transceiver “920” and implemented to]: 
	receive [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, receive], from the base station [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, from the base station “41”], downlink feedback information (DFI) [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, a contention resolution message if the base station “41” successfully receives the data], stop the CGRT [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, stop the second timer after receiving the contention resolution message sent by the base station “41”], and stop the CGT [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, stop the third timer], in case that the DFI indicates acknowledgement for the uplink data [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, after receiving the contention resolution message sent by the base station “41”].	

Regarding Claim 9,
	You discloses a method [see fig. 4, pg. 10, ¶207 lines 1-7, a hybrid automatic repeat request (HARQ) method], performed by a base station [see fig. 4, pg. 10, ¶207 lines 1-7, implemented by a base station “41”], of receiving uplink data [see fig. 4, pg. 11, ¶213 lines 1-6, for receiving a data packet indicated by an uplink grant], the method [see fig. 4, pg. 10, ¶207 lines 1-7, the hybrid automatic repeat request (HARQ) method] comprising:
	transmitting [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, sending], to user equipment (UE) [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, to a terminal device “40”], configuration information for an uplink resource [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, a random access response message including a first uplink grant];
	receiving [see fig. 4: Step “403”, pg. 11, ¶212 lines 1-2; ¶213 lines 1-6, receiving], from the UE [see fig. 4: Step “403”, pg. 11, ¶212 lines 1-2; ¶213 lines 1-6, from the terminal device “40”], the uplink data corresponding to a Hybrid Automatic Repeat Request (HARQ) process [see fig. 4: Step “403”, pg. 11, ¶212 lines 1-2; ¶213 lines 1-6, a data packet or subframe indicated by the first uplink grant (i.e. a “Msg3”) according to a selected HARQ process (i.e. a HARQ process “0”)], wherein the HARQ process is determined based on the configuration information [see fig. 4: Step “403”, pg. 11, ¶212 lines 1-2; ¶213 lines 1-6, the data packet of a corresponding size is generated by the terminal device “40” based on the first uplink grant in the random access response message], wherein a configured grant timer (CGT) and a configured grant retransmission timer (CGRT) starts [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-3; ¶214 lines 1-2; ¶215 lines 1-6, perform uplink transmission in a subframe indicated by the first uplink grant (i.e. send a “Msg3”) and start a first timer (UL HARQ RTT Timer) and a second timer (DRX-UL Retransmission Timer) after the first timer expires], in case that uplink data corresponding to the HARQ process is transmitted [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-3; ¶214 lines 1-2; ¶215 lines 1-6, based on whether there is an uplink grant corresponding to a HARQ of to-be-transmitted data in the PDCCH. Each HARQ process includes a first timer and a second timer], wherein in case that the CGT is not expired [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-12; ¶214 lines 1-2; ¶215 lines 1-6, before the first timer expires or is stopped], the CGRT restarts when the uplink data corresponding to the HARQ process is retransmitted [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-12; ¶214 lines 1-2; ¶215 lines 1-6, the terminal device starts (i.e. restarts) the second timer for an uplink grant corresponding to a HARQ of to-be-transmitted data in the PDCCH], and wherein in case that the CGT is expired and the CGRT is running [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-12; ¶214 lines 1-2; ¶215 lines 1-6; pg. 15, ¶312 lines 1-2, when the first timer is started and if the second timer does not expire and/or is not stopped], the CGRT stops [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-12; ¶214 lines 1-2; ¶215 lines 1-6; pg. 15, ¶312 lines 1-2, stopping the second timer].
	Although You discloses the CGRT restarts when the uplink data corresponding to the HARQ process is retransmitted, and the CGRT stops, You does not explicitly teach wherein in case that the “started” CGT is not expired, the CGRT restarts when the uplink data corresponding to the HARQ process is retransmitted, and wherein in case that the “started” CGT is expired and the CGRT is running, the CGRT stops.
	However Suzuki discloses wherein in case that the started CGT is not expired [see pg. 12, ¶222 lines 8-15, in a case that, in the subframe, the HARQ RTT timer for the corresponding uplink HARQ process expires and the HARQ survival duration timer associated with the HARQ process corresponding to the HARQ RTT timer is running], the CGRT restarts when the uplink data corresponding to the HARQ process is retransmitted [see pg. 12, ¶222 lines 8-15, the terminal device “1” starts the UL-drx-RetransmissionTimer for the uplink HARQ process related to the HARQ RTT timer], and wherein in case that the started CGT is expired and the CGRT is running [see pg. 13, ¶238 lines 8-11, upon expiration of the HARQ survival duration timer managed by the HARQ process related to the UL-drx-RetransmissionTimer], the CGRT stops [see pg. 13, ¶238 lines 8-11, the terminal device “1” stops the UL-drx-RetransmissionTimer].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein in case that the “started” CGT is not expired, the CGRT restarts when the uplink data corresponding to the HARQ process is retransmitted, and wherein in case that the “started” CGT is expired and the CGRT is running, the CGRT stops as taught by Suzuki in the system of You to provide a terminal device capable of efficiently communicating with a base station device using discontinuous reception (DRX) related to asynchronous HARQ [see Suzuki pg. 1, ¶9 lines 1-3].	

Regarding Claim 10,
	The combined system of You and Suzuki discloses the method of claim 9. 
	You further discloses the method [see fig. 4, pg. 10, ¶207 lines 1-7, the hybrid automatic repeat request (HARQ) method], further comprising: 
	transmitting [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, transmitting], to the UE [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, to the UE], downlink feedback information (DFI) [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, a contention resolution message if the base station “41” successfully receives the data], wherein the CGRT stops based on the DFI [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, stop the second timer after receiving the contention resolution message sent by the base station “41”], and wherein the CGT stops [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, stop the third timer], in case that the DFI indicates acknowledgement for the uplink data [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, after receiving the contention resolution message sent by the base station “41”].

Regarding Claim 13,
	You discloses a base station for transmitting uplink data [see fig. 10, pg. 17, ¶376 lines 1-7, a system chip “1000”], the base station [see fig. 10, pg. 17, ¶376 lines 1-7, the system chip “1000”] comprising: 
	a transceiver [see fig. 9, pg. 17, ¶347 lines 1-8, a transceiver “920”]; and 
	at least one processor coupled to the transceiver and configured to [see fig. 9, pg. 17, ¶347 lines 1-8, a processor “910” connected via a bus to the transceiver “920” and implemented to]:
	transmit [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, sending], to user equipment (UE) [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, to a terminal device “40”], configuration information for an uplink resource [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, a random access response message including a first uplink grant]; and
	receive [see fig. 4: Step “403”, pg. 11, ¶212 lines 1-2; ¶213 lines 1-6, receiving], from the UE [see fig. 4: Step “403”, pg. 11, ¶212 lines 1-2; ¶213 lines 1-6, from the terminal device “40”], the uplink data corresponding to a Hybrid Automatic Repeat Request (HARQ) process [see fig. 4: Step “403”, pg. 11, ¶212 lines 1-2; ¶213 lines 1-6, a data packet or subframe indicated by the first uplink grant (i.e. a “Msg3”) according to a selected HARQ process (i.e. a HARQ process “0”)], wherein the HARQ process is determined based on the configuration information [see fig. 4: Step “403”, pg. 11, ¶212 lines 1-2; ¶213 lines 1-6, the data packet of a corresponding size is generated by the terminal device “40” based on the first uplink grant in the random access response message] wherein a configured grant timer (CGT) and a configured grant retransmission timer (CGRT) starts [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-3; ¶214 lines 1-2; ¶215 lines 1-6, perform uplink transmission in a subframe indicated by the first uplink grant (i.e. send a “Msg3”) and start a first timer (UL HARQ RTT Timer) and a second timer (DRX-UL Retransmission Timer) after the first timer expires], in case that uplink data corresponding to the HARQ process is transmitted [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-3; ¶214 lines 1-2; ¶215 lines 1-6, based on whether there is an uplink grant corresponding to a HARQ of to-be-transmitted data in the PDCCH. Each HARQ process includes a first timer and a second timer], wherein in case that the CGT is not expired [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-12; ¶214 lines 1-2; ¶215 lines 1-6, before the first timer expires or is stopped], the CGRT restarts when the uplink data corresponding to the HARQ process is retransmitted [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-12; ¶214 lines 1-2; ¶215 lines 1-6, the terminal device starts (i.e. restarts) the second timer for an uplink grant corresponding to a HARQ of to-be-transmitted data in the PDCCH], and wherein in case that the CGT is expired and the CGRT is running [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-12; ¶214 lines 1-2; ¶215 lines 1-6; pg. 15, ¶312 lines 1-2, when the first timer is started and if the second timer does not expire and/or is not stopped], the CGRT stops [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-12; ¶214 lines 1-2; ¶215 lines 1-6; pg. 15, ¶312 lines 1-2, stopping the second timer].
	Although You discloses the CGRT restarts when the uplink data corresponding to the HARQ process is retransmitted, and the CGRT stops, You does not explicitly teach wherein in case that the “started” CGT is not expired, the CGRT restarts when the uplink data corresponding to the HARQ process is retransmitted, and wherein in case that the “started” CGT is expired and the CGRT is running, the CGRT stops.
	However Suzuki discloses wherein in case that the started CGT is not expired [see pg. 12, ¶222 lines 8-15, in a case that, in the subframe, the HARQ RTT timer for the corresponding uplink HARQ process expires and the HARQ survival duration timer associated with the HARQ process corresponding to the HARQ RTT timer is running], the CGRT restarts when the uplink data corresponding to the HARQ process is retransmitted [see pg. 12, ¶222 lines 8-15, the terminal device “1” starts the UL-drx-RetransmissionTimer for the uplink HARQ process related to the HARQ RTT timer], and wherein in case that the started CGT is expired and the CGRT is running [see pg. 13, ¶238 lines 8-11, upon expiration of the HARQ survival duration timer managed by the HARQ process related to the UL-drx-RetransmissionTimer], the CGRT stops [see pg. 13, ¶238 lines 8-11, the terminal device “1” stops the UL-drx-RetransmissionTimer].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein in case that the “started” CGT is not expired, the CGRT restarts when the uplink data corresponding to the HARQ process is retransmitted, and wherein in case that the “started” CGT is expired and the CGRT is running, the CGRT stops as taught by Suzuki in the system of You to provide a terminal device capable of efficiently communicating with a base station device using discontinuous reception (DRX) related to asynchronous HARQ [see Suzuki pg. 1, ¶9 lines 1-3].	

Regarding Claim 14,
	The combined system of You and Suzuki discloses the base station of claim 13. 
	You further discloses the base station [see fig. 10, pg. 17, ¶376 lines 1-7, the system chip “1000”], wherein the at least one processor is further configured to transmit [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, transmitting], to the UE [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, to the UE], downlink feedback information (DFI) [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, a contention resolution message if the base station “41” successfully receives the data], wherein the CGRT stops based on the DFI [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, stop the second timer after receiving the contention resolution message sent by the base station “41”], and wherein the CGT stops [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, stop the third timer], in case that the DFI indicates acknowledgement for the uplink data [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, after receiving the contention resolution message sent by the base station “41”].

Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over You in view of Suzuki and in further view of Jeon et al. (US 2019/0075589 A1) hereinafter “Jeon”.

Regarding Claim 4,
	The combined system of You and Suzuki discloses the method of claim 1 [see fig. 4, pg. 10, ¶207 lines 1-7, the hybrid automatic repeat request (HARQ) method].
	You does not explicitly teach the method further comprising receiving, from the base station, “a dynamic grant”, and wherein the starting of the CGT and the CGRT comprises starting the CGT “based on the dynamic grant”.
	However Jeon discloses a method [see pg. 13, ¶218, lines 1-15, an uplink transmission method] comprising receiving [see pg. 13, ¶218, lines 6-15, receiving], from the base station [see pg. 13, ¶218, lines 6-15, from a base station], a dynamic grant [see pg. 13, ¶218, lines 6-15, one or more UL grants corresponding to the SR], wherein the starting of the CGT and the CGRT comprises starting the CGT based on the dynamic grant [see pg. 13, ¶218, lines 6-15, transmitting by the wireless device one or more transport blocks based on the received one or more dynamic UL grants].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method further comprising receiving, from the base station, “a dynamic grant”, and wherein the starting of the CGT and the CGRT comprises starting the CGT “based on the dynamic grant” as taught by Jeon in the combined system of You and Suzuki for providing a benefit of decreased resource collision by switching wireless devices from a configured grant radio resource to a dynamic grant UL radio resource [see Jeon, pg. 18, ¶250 lines 13-18].

Regarding Claim 8,
	The combined system of You and Suzuki discloses the UE of claim 6 [see fig. 8, pg. 15, ¶292 lines 1-4, the terminal device “800”].
	You does not explicitly teach wherein the at least one processor is further configured to: receive, from the base station, “a dynamic grant”; and control to start the CGT “based on the dynamic grant”.
	However Jeon discloses the at least one processor is further configured to: 
	receive [see pg. 13, ¶218, lines 6-15, receiving], from the base station [see pg. 13, ¶218, lines 6-15, from a base station], a dynamic grant [see pg. 13, ¶218, lines 6-15, one or more UL grants corresponding to the SR]; and 
	start the CGT based on the dynamic grant [see pg. 13, ¶218, lines 6-15, transmitting by the wireless device one or more transport blocks based on the received one or more dynamic UL grants].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the at least one processor is further configured to: receive, from the base station, “a dynamic grant”; and control to start the CGT “based on the dynamic grant” as taught by Jeon in the combined system of You and Suzuki for providing a benefit of decreased resource collision by switching wireless devices from a configured grant radio resource to a dynamic grant UL radio resource [see Jeon, pg. 18, ¶250 lines 13-18].

Regarding Claim 12,
	The combined system of You and Suzuki discloses the method of claim 9 [see fig. 4, pg. 10, ¶207 lines 1-7, the hybrid automatic repeat request (HARQ) method].
	You does not explicitly teach the method further comprising: transmitting, to the UE, “a dynamic grant”, and wherein the CGT starts “based on the dynamic grant”.
	However Jeon discloses a method [see pg. 13, ¶218, lines 1-15, an uplink transmission method] comprising: 
	transmitting [see pg. 13, ¶218, lines 6-15, transmitting], to the UE [see pg. 13, ¶218, lines 6-15, to a wireless device], a dynamic grant [see pg. 13, ¶218, lines 6-15, one or more UL grants corresponding to the SR], and wherein the CGT starts based on the dynamic grant [see pg. 13, ¶218, lines 6-15, receiving by the wireless device one or more transport blocks based on the transmitted one or more dynamic UL grants].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method further comprising: transmitting, to the UE, “a dynamic grant”, and wherein the CGT starts “based on the dynamic grant” as taught by Jeon in the combined system of You and Suzuki for providing a benefit of decreased resource collision by switching wireless devices from a configured grant radio resource to a dynamic grant UL radio resource [see Jeon, pg. 18, ¶250 lines 13-18].

Regarding Claim 16,
	The combined system of You and Suzuki discloses the base station of claim 13 [see fig. 10, pg. 17, ¶376 lines 1-7, the system chip “1000”].
	You does not explicitly teach wherein the at least one processor is further configured to transmit, to the UE, “a dynamic grant”, and wherein the CGT starts “based on the dynamic grant”.
	However Jeon discloses the at least one processor is further configured to transmit [see pg. 13, ¶218, lines 6-15, transmitting], to the UE [see pg. 13, ¶218, lines 6-15, to a wireless device], a dynamic grant [see pg. 13, ¶218, lines 6-15, one or more UL grants corresponding to the SR], and wherein the CGT starts based on the dynamic grant [see pg. 13, ¶218, lines 6-15, receiving by the wireless device one or more transport blocks based on the transmitted one or more dynamic UL grants].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one processor is further configured to transmit, to the UE, “a dynamic grant”, and wherein the CGT starts “based on the dynamic grant” as taught by Jeon in the combined system of You and Suzuki for providing a benefit of decreased resource collision by switching wireless devices from a configured grant radio resource to a dynamic grant UL radio resource [see Jeon, pg. 18, ¶250 lines 13-18].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Pub. No.: US 2015/0373680 A1; PARK et al; see fig. 12, pgs. 8-9, ¶136-¶137.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469